FILED
                            NOT FOR PUBLICATION                               AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


C. KAUI JOCHANAN AMSTERDAM,                      No. 14-15377

               Plaintiff - Appellant,            D.C. No. 1:13-cv-00649-SOM-
                                                 KSC
 v.

DAVID Y. IGE,* Governor of the State of          MEMORANDUM**
Hawaii; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding

                              Submitted July 26, 2016***

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      C. Kaui Jochanan Amsterdam appeals pro se from the district court’s

judgment dismissing for lack of standing his action seeking to enjoin the

          *
            David Y. Ige is substituted for his predecessor, Neil Abercrombie, as
Governor of the State of Hawaii under Fed. R. App. P. 43(c)(2).
          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
enforcement of Hawaii’s Marriage Equality Act of 2013. We review de novo,

Hayes v. County of San Diego, 736 F.3d 1223, 1228 (9th Cir. 2013), and we

affirm.

      The district court properly dismissed Amsterdam’s action because

Amsterdam’s moral and cultural objections to same-sex marriages are generalized

grievances and are insufficient to confer Article III standing. See Hollingsworth v.

Perry, 133 S. Ct. 2652, 2662-63 (2013) (a “generalized grievance, no matter how

sincere, is insufficient to confer standing”; “Article III standing is not to be placed

in the hands of concerned bystanders who will use it simply as a vehicle for the

vindication of value interests” (citation and internal quotation marks omitted));

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (constitutional

standing requires an “injury in fact,” causation, and redressability).

      Amsterdam’s contention that the district court ignored his amended reply is

without merit.

          We do not consider issues or arguments not specifically and distinctly

raised and argued in the opening brief, or arguments raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                      14-15377